Citation Nr: 0608699	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1940 to December 1941, from February 1946 to 
January 1950, from April 1950 to March 1954, and from April 
1959 to May 1970.  The veteran died in April 1998; the 
present appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that denied service connection for the cause of the veteran's 
death.  The appellant filed a Notice of Disagreement (NOD) in 
April 2003, and the RO issued a Statement of the Case (SOC) 
in May 2003.  The appellant filed a substantive appeal via a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in July 
2003.

The Board remanded the case to the RO for further development 
in February 2005.  After a period of additional development, 
the RO returned the case to the Board for appellate review.  
  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the issue of entitlement to service connection for 
the cause of the veteran's death have been accomplished.

2.  The veteran had service connection for bilateral hearing 
loss and for bilateral pterygium.

3.  The veteran died on April [redacted], 1998.  The death 
certificate listed the immediate cause of death as 
cardiocirculatory collapse.  

4.  Medical evidence of record does not show that a 
disability incurred in or aggravated by service either 
caused, or contributed substantially or materially to cause, 
the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the rating decision of February 2003, the SOC of 
March 2003, and the Supplemental SOC (SSOC) of January 2006, 
the RO notified the appellant and her representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the current bases for the denial of the claim.  
After each, she was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board points out that the May 2002 duty-to-assist letter 
was issued prior to the rating decision on appeal, and 
specifically discussed the legal criteria for establishing 
entitlement for service connection for the cause of a 
veteran's death and the respective duties of VA and the 
claimant under the VCAA in developing evidence.  Subsequent 
to the rating decision, the RO issued additional duty-to-
assist letters in August 2003 and March 2005 that discussed 
the evidence received to date and the evidence still required 
to support the claim.  The Board finds that these documents 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have been met in the instant appeal.

In regard to the fourth content-of-notice requirement (a 
request by VA that the claimant provide any evidence in her 
possession that pertains to the claim), the Board finds that, 
while the RO has not expressly invited the appellant to 
"give us all you've got," the appellant has effectively 
been invited to do so via the RO's correspondence discussed 
above.  The appellant was advised of the evidence of record, 
and the evidence required, in the rating decision, the SOC, 
the SSOC, and three duty-to-assist notice letters.  The Board 
finds that these documents effectively satisfy the fourth 
content-of-notice requirement cited in the Pelegrini 
decision.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.   However, the Board finds that that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and 
adjudicated after complete notice was provided, via the 
January 2006 SSOC.  There is no indication that the delay in 
notice, if any, inhibited the appellant from submitting 
additional evidence, or that additional notice to the 
appellant at this point would cause the appellant to produce 
additional relevant evidence for inclusion in the record.  

During the pendancy of this appeal, on March 3, 2006, the 
Court issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, and 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.150(b) apply to all five elements 
of a service connection claim (those five elements include 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability).  However, 
as this is a claim for service connection for cause of the 
veteran's death (as opposed to service connection for a 
disability), the benefit sought is not contingent on degree 
of a disability or effective date of a disability, so there 
can be no possibility of prejudice to the present appellant 
under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The file contains the veteran's death certificate, 
service medical records, VA claims record, and treatment 
records those providers identified as having evidence 
relevant to the claim, including the last inpatient 
hospitalization prior to the veteran's death.  The appellant 
was notified of her entitlement to a hearing before the RO 
and/or before the Board, and she initially indicated on her 
VA Form 9 that she wanted a hearing before the Board, but she 
subsequently withdrew that request in writing.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As a final point, the Board notes that further remand of this 
matter, in light of the RO's noncompliance with one of the 
Board's prior remand instructions, does not necessitate 
another remand.

The Board's February 2005 remand directed the RO to obtain 
medical records regarding the veteran's final hospitalization 
from the Salvi Institute ("Istituto Salvi"), which is noted 
on the death certificate as the place of the veteran's death, 
but the RO apparently failed to request such records.  While 
failure to follow the Board's prior remand instructions would 
generally result in another remand (see Stegall v. West, 11 
Vet. App. 268, 271 (1998)), further remand is not warranted 
where, as here, the appellant is not shown to be prejudiced 
by the RO's omission.  
 
The file contains billing records from the Salvi Institute 
and treatment records from St. Bortolo Hospital ("Ospedale 
San Bortolo") for the period December 1997 to March 1998.  
It appears from the context of these documents that the Salvi 
Institute is not a hospital, but rather a convalescent center 
(one document, in translation, is addressed to "Salvi 
Institute, [street], S. Camillo Retirement Home, Monte 
Crocetta Residence,  36100 Vicenza [Italy]."  It appears 
that the veteran was referred by the Salvi Institute to St. 
Bortolo Hospital in December 1997 for emergency treatment and 
subsequent inpatient treatment, and that in March 1998  St. 
Bortolo Hospital discharged the veteran back to the Salvi 
Institute (the discharge box is checked "transfer to another 
hospital - no").  The veteran died at the Salvi Institute in 
April 1998; the record does not show, and the appellant has 
not asserted, that the veteran received any actual medical 
treatment between the time of his discharge from St. Bortolo 
Hospital in March 1998 and his death at the Salvi Institute 
in April 1998.  Given that the Salvi Institute does not 
appear to be a medical treatment facility, there is no 
indication that a query to the Salvi Institute will yield any 
relevant medical treatment records.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issue on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

The veteran's service medical record includes reports of 
physical examinations conducted in September 1940, April 
1950, November 1950, March 1954, April 1959, March 1962, 
February 1965, August 1967, and September 1968 in which the 
heart and vascular system were checked as "normal."  The 
veteran's separation physical examination in February 1970 
noted the heart and vascular system as "normal" and a 
concurrent electrocardiogram was within normal limits.  
Service clinical records show no complaint of, or treatment 
for, any cardiovascular disorder.  In summary, there is no 
indication in service medical records that a cardiovascular 
disorder became manifest during the veteran's military 
service.

After discharge from service, the veteran was granted service 
connection for bilateral hearing impairment (rated as 20 
percent disabling from June 1979) and for bilateral 
pterygium, an eye disorder (rated as noncompensable from July 
1955). 

There is no medical or lay evidence in the record documenting 
the post-service onset of the veteran's cardiovascular 
condition.  The veteran was hospitalized at St. Bartolo 
Hospital from December 1997 to March 1998, shortly before his 
death in April 1998.  The treatment notes from St. Bartolo 
Hospital show that the veteran was admitted to the geriatric 
ward due to cachexia and vasculopathy; clinical diagnosis was 
hypertensive sclerotic cardiopathy with weak compensation.  
Chest X-rays revealed emphysema, old pleural damage, and 
aortosclerosis.  The hospital notes also stated that the 
veteran was dehydrated and was not eating (hence 
"cachexia"), that he was quadriplegic and bedridden, and 
that his condition did not improve during inpatient 
treatment.  

The veteran died on April [redacted], 1998.  The death certificate 
lists the cause of death as cardiocirculatory collapse.  The 
death certificate does not mention whether an autopsy was 
performed.  

Considering the medical evidence above, the Board finds that 
there is no medical evidence to support the appellant's claim 
that a disability of service origin caused or substantially 
contributed to cause the veteran's death.  There is simply no 
medical evidence showing that the veteran had a service-
related cardiovascular disability that can be etiologically 
related to the cause of death noted on the death certificate, 
or that the veteran's death was somehow related to an 
existing service-connected disability (bilateral hearing loss 
and bilateral pterygium) or to a disease or injury subject to 
service connection.  Accordingly the claim of service 
connection for the cause of the veteran's death must be 
denied.

The Board has considered the appellant's contention that the 
veteran died of cardiac arrest secondary to a service-
connected disability.  Specifically, the appellant's letter 
of July 2003 asserts that the veteran was hospitalized prior 
to his death for severe ear pain that was later determined to 
be due to a tumor, and it was during treatment for that tumor 
that the veteran lapsed into a coma and suffered cardiac 
arrest.  (The Board notes that a supporting undated lay 
statement by J.D.W. asserts that the veteran was hospitalized 
for "chronic head and ear pain," but it appears that J.D.W. 
had no personal knowledge of the circumstances and was 
relying on the appellant's account.)  The appellant 
apparently believes that this sequence of events demonstrates 
a connection between the veteran's service-connected 
bilateral hearing loss and the cause of his death.  

The Board points out that, however well intentioned, the 
appellant is not competent to establish, on the basis of 
assertions alone, a nexus between the veteran's service-
connected bilateral hearing loss and the cause of the 
veteran's death.  In this regard, the Board notes that a 
layperson, as a witness, is competent to describe the visible 
progress of a veteran's health based on personal observation.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
("a layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms.").  However, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As she is a layperson without the 
appropriate medical training or expertise, the appellant is 
not competent to provide a probative (persuasive) opinion on 
any medical matter.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, the appellant is 
not competent to state, without supporting medical evidence, 
that the veteran's service-connected disability either 
caused, or contributed substantially or materially to cause, 
the veteran's death.
   
The Board also notes that the appellant's theory is not 
supported by the medical evidence of record.   First, there 
is no medical evidence that the veteran's service-connected 
bilateral hearing loss was due to a tumor or other physical 
pathology, as opposed to acoustic trauma or the effects of 
aging.  Second, the medical records from St. Bartolo Hospital 
do not show that the veteran was admitted or treated for a 
tumor, head pain, or ear pain; rather, they state that the 
veteran was admitted for cachexia and vasculopathy.  Third, 
there is no medical evidence establishing a causal connection 
between the cardiovascular disorder that caused the veteran's 
death on the one hand, and any tumor, head pain, or ear pain 
on the other.  In short, the appellant's theory of causation 
is purely speculative, and is not supported by any medical 
evidence whatsoever.  

The file contains lay statements from J.D.W. and A.A.R. in 
support of the appellant's claim.  There is no indication 
that either person personally knew the veteran.  Both 
statements assert that the military community failed to 
provide the appellant with effective assistance during the 
veteran's terminal illness and after his death, but neither 
statement shows that a disability incurred in or aggravated 
by the veteran's military service caused, or significantly 
and materially contributed to cause, the veteran's death.       
 
Under these circumstances, the Board finds that service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent evidence simply does not 
support the claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


